DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application has been granted Track I prioritized examination status.  See communication mailed 01 September 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No preliminary amendments have been received.  Claims 1-26 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:
Claims 1-3, 6-8, and 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods of treating pulmonary arterial hypertension (PAH) comprising administering to a patient in need thereof an effective amount of an ActRIIB extracellular , does not reasonably provide enablement for the claimed methods wherein the administered polypeptide comprises other sequences or has other ligand binding profiles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the claimed invention is complex and unpredictable, involving the effect of biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The claims are broad with respect to the structure of the administered polypeptide.  Specifically, the claims recite administering a polypeptide comprising an amino acid sequence that is at least 90% or 95% identical to the amino acid sequence of SEQ ID NO: 40 or 42, wherein the polypeptide is not required to have any biological activities such as a specific ligand binding profile.  SEQ ID NOs: 40 and 42 correspond to ActRIIB-hFc without or with a TPA leader sequence, respectively.  The ActRIIB sequence portion of SEQ ID NOs: 40, 42, and 120 are the same.  Several substitution muteins within the 95% sequence identity range were shown to have a similar ligand binding profile as the ActRIIB ECD polypeptides of SEQ ID NOs: 40 and 42 ( for example, muteins in the Table appearing at pp. 169-170 of the specification).  However, the claims are deemed to encompass an unreasonable number of inoperable embodiments insofar as the recited polypeptides must have a proper ligand binding profile in order to have the required therapeutic activity in PAH patients, and given that polypeptides are generally sensitive to mutations, as discussed with reference to the state of the art below.
The amount of guidance and working examples in the specification is more limited.  Amino acid sequences are provided for SEQ ID NOs: 40, 42, 120, and 124.  Substitutions are discussed, and experimental data for such substitutions are demonstrated to greatly affect the binding activity of the ActRIIB portion for Activin A, Activin B, GDF8, and GDF11, wherein even a single amino acid substitution can result 
The state of the art indicates that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Fenton et al. (2020, Medicinal Chemistry Research 29:1133-1146) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).    
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional 
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).
Due to the large quantity of experimentation necessary to generate the large number of derivatives recited in the claims and possibly screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attie et al. (US 2018/0125928 A1; effectively filed 13 May 2015).
Attie et al. teach a method of treating pulmonary arterial hypertension, comprising administering to a patient in need thereof an effective amount of a polypeptide comprising an amino acid sequence 100% identical to either SEQ ID NO: 40 or SEQ ID NO: 42.  Note that Attie et al. teach treating pulmonary hypertension at [0096] and [0346].  An alignment of instant SEQ ID NOs: 40 (SIN:40) and 42 (SIN:42) with SEQ ID NO: 46 of Attie et al. (SIN:46) follows:
SIN:40 vs. SIN:46:
Query Match             100.0%;  Score 1908;  DB 1;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  343;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SIN:40	GRGEAETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWL 
    	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	GRGEAETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWL 


      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	DDFNCYDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTAPTGGGTH 

SIN:40	TCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEV
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	TCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEV

SIN:40	HNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQPR 
     	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	HNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQPR 

SIN:40	EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSF
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSF

SIN:40	FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 
      	|||||||||||||||||||||||||||||||||||||||||||
SIN:46	FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 


SIN:42 vs. SIN:46:
  Query Match             93.7%;  Score 1912;  DB 1;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  344;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SIN:42	SGRGEAETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCW 
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	SGRGEAETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCW 

SIN:42	LDDFNCYDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTAPTGGGT 
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	LDDFNCYDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPTAPTGGGT 

SIN:42	HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 

SIN:42	VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 
     	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 

SIN:42	REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 
      	||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:46	REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 

SIN:42	FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 
      	||||||||||||||||||||||||||||||||||||||||||||
SIN:46	FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 

Regarding claims 15-18, it is noted that ActRIIB is only active as a dimer, is naturally glycosylated, and inherently binds one or more ligands selected from the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attie et al. (US 2018/0125928 A1; effectively filed 13 May 2015) in view of Zeldis (US 2005/0239719 A1; published 27 October 2005).
As discussed above, Attie et al. teach a method of treating pulmonary arterial hypertension, comprising administering to a patient in need thereof an effective amount of a polypeptide comprising an amino acid sequence 100% identical to either SEQ ID NO: 40 or SEQ ID NO: 42.  See SEQ ID NO: 46 of Attie et al. and paragraphs [0096] and [0346].  
Attie et al. do not teach patients having pulmonary arterial pressure (PAP) of at least 25 mm Hg, reduction of PAP, Functional Class II or III pulmonary hypertension as recognized by the World Health Organization, prevention/delay of Class progression, or co-administration of additional therapeutic agents.  However, Zeldis teaches that patients having Class II or III pulmonary hypertension are in need of treatment such as reduction of PAP.  See [0003], [0059], [0112].  Zeldis further teaches add-on or co-
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Attie et al. regarding methods of treating PAH with ActRIIB-Fc polypeptides, by selecting patients in Class II/III in need ot reduced PAP and delayed Class progression, and by co-adminsitering prostacyclin, vasodilators, and taladafil as suugested by Zeldis with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Zeldis regarding which patients were in need of treatment, how to measure success of the treatment, and the benefits of add-on/combination therapy.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 
 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
30 September 2021